Exhibit 10.1


AMENDED AND RESTATED SEVERANCE AGREEMENT
BETWEEN MEREDITH CORPORATION AND EXECUTIVE OFFICERS


This Agreement is entered into as of the 9th of March, 2020 by and between
MEREDITH CORPORATION, an Iowa corporation (the “Company”), and Jason Frierott,
(the “Executive”).
WHEREAS, the Executive has been offered and has accepted a high level position
with the Company, and the Company recognizes the valuable services that the
Executive can provide to the Company and desires to be assured that Executive
will be available to actively participate in the business of the Company; and
WHEREAS, the Executive is employed with the Company but desires assurance that
in the event of any change in control of the Company he will continue to have
the responsibility and status of the position to which he was appointed and
serve the Company, but desires assurance that in the event of any change in
control of the Company he will continue to have the responsibility and status he
has earned; and
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, the Company and the Executive hereby agree as follows:
1.Term. This Agreement shall commence on the date hereof and shall terminate,
except to the extent that any obligation of the Company hereunder remains unpaid
as of such time, upon the earliest of (i) three (3) years from the date hereof;
(ii) the termination of the Executive’s employment with the Company based on
death, “Disability” (as defined in Section 3(b)), “Mandatory Retirement” (as
defined in Section 3(c)) or “Cause” (as defined in Section 3(d)) or by the
Executive other than for “Good Reason” (as defined in Section 3(e)); and (iii)
two (2) years from the date of a “Change in Control of the Company” (as defined
in Section 2) if the Executive is employed by the Company as of such time. The
three (3) year period referred to in item (i) above shall automatically be
extended for an additional year on each anniversary date of this Agreement to
renew the three year period referred to in item (i) above, unless the Company
gives written notice to the contrary to the Executive at least thirty (30) days
prior to such anniversary date; provided that the Company may not deliver a
notice of nonrenewal after (A) a Potential Change in Control (as defined in
Section 2 hereof) unless the Board of Directors of the Company (the “Board”) has
adopted a Nullification Resolution (as defined in Section 2 hereof) with respect
to such Potential Change in Control or (B) a Change in Control (as defined in
Section 2 hereof).
2.
Change in Control.

(a)Payment of Severance. No compensation shall be payable under this Agreement
unless and until (i) there shall have been a Change in Control of the Company
while the Executive is still an employee of the Company and (ii) the Executive
is no longer an employee of the Company as a result of a termination by the
Company other than pursuant to Sections 3(b), 3(c) or 3(d) hereof or by the
Executive for Good Reason; provided, however, that notwithstanding


- 1 -

--------------------------------------------------------------------------------



anything in this Agreement to the contrary, if a Change in Control of the
Company occurs and if the Executive’s employment with the Company is terminated
prior to the date on which the Change in Control of the Company occurs, and if
there is a reasonable basis that such termination of employment (1) was at the
request of a third party that has taken steps reasonably calculated to effect a
Change in Control of the Company or (2) otherwise arose in connection with or
anticipation of a Change in Control of the Company, then such termination of
employment shall be treated as a termination of the Executive’s employment
following a Change in Control of the Company.
(b)Change in Control Defined. For purposes of this Agreement, a “Change in
Control” of the Company shall mean:
(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (x)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company, or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with Sections (iii)(A), (iii)(B) and (iii)(C) of this definition;
(ii)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
(iii)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or


- 2 -

--------------------------------------------------------------------------------



indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or
(iv)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding anything to the contrary in this Agreement, (A) no Change in
Control of the Company shall be deemed to have occurred for purposes of this
Agreement as a result of any agreement, transaction or Business Combination
involving solely shareholders of the Company who are descendants of E. T.
Meredith, founder of the Company or trusts for the benefit of such individuals
or entities, the voting power of which is controlled by such Persons (the
“Meredith Shareholders”) so long as the Meredith Shareholders continue to own
more than 50% of the Outstanding Company Voting Securities following such
transaction and (B) no transaction pursuant to clause (i) of this definition
shall constitute a Change in Control of the Company so long as the Meredith
Shareholders own more than 50% of the Outstanding Company Voting Securities
immediately following such transaction, unless and until the Meredith
Shareholders own 50% or less of the Outstanding Company Voting Securities while
the Person making the acquisition under clause (i) of the definition continues
to own 20% or more of the Outstanding Company Voting Securities or the
Outstanding Company Common Stock.
(c)Potential Change in Control. For the purposes of this Agreement, a “Potential
Change in Control” shall be deemed to have occurred if (i) any Person commences
a tender offer, with adequate financing, which, if consummated, would result in
such Person having the “beneficial ownership” (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 10% or more of the outstanding voting power of the Company; (ii)
the Company enters into an agreement the consummation of which would constitute
a Change in Control; (iii) any person (including any group (within the meaning
of Rule 13d-5(b) under the Exchange Act)) other than the Company attempts,
directly or indirectly, to replace more than 25% of the directors of the
Company; or (iv) any other event occurs which the Board declares


- 3 -

--------------------------------------------------------------------------------



to be a Potential Change in Control. Notwithstanding the foregoing, if, after a
Potential Change in Control and before a Change in Control, the Board makes a
good faith determination that such Potential Change in Control will not result
in a Change in Control, the Board may nullify the effect of the Potential Change
in Control (a “Nullification”) by resolution (a “Nullification Resolution”), in
which case the Executive shall have no further rights and obligations under this
Agreement by reason of such Potential Change in Control.
3.
Termination Following Change in Control.

(a)Termination. If a Change in Control of the Company shall have occurred while
the Executive is still an employee of the Company, the Executive shall be
entitled to the compensation provided in Section 4 upon the subsequent
termination of the Executive’s employment with the Company by the Executive or
by the Company within the two (2) year period immediately following a Change in
Control of the Company unless such termination is as a result of the Executive’s
(i) death; (ii) Disability; (iii) Mandatory Retirement; (iv) termination by the
Company for Cause; or (v) termination by the Executive other than for Good
Reason.
(b)Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, (i) the Executive shall have been absent from his duties with
the Company on a full-time basis for nine (9) months and (ii) within thirty (30)
days after such nine (9) month period a “Notice of Termination” (as defined in
Section 3(f)) is given by the Company to the Executive and (iii) thereafter the
Executive shall not have returned to the full-time performance of the
Executive’s duties, the Company may terminate this Agreement for “Disability”.
(c)Mandatory Retirement. The term “Mandatory Retirement” as used in this
Agreement shall mean termination by the Company or the Executive of the
Executive’s employment based on the Executive’s having reached age sixty-five
(65) or such other age as shall have been specified as the Executive’s mandatory
retirement age under the Company’s retirement policy.
(d)Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement only, the Company shall have “Cause” to terminate the
Executive’s employment hereunder only upon (i) the willful and continued failure
of the Executive to attempt to perform substantially his duties with the Company
(other than any such failure resulting from Disability), after a demand for
substantial performance is delivered to the Executive by the Board or the Chief
Executive Officer of the Company, which specifically identifies the manner in
which the Executive has not attempted to substantially perform his duties, or
(ii) the engaging by the Executive in willful misconduct which is materially
injurious to the Company, monetarily or otherwise. For purposes of this Section
3(d), no act, or failure to act, on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Chief Executive Officer of the Company or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive


- 4 -

--------------------------------------------------------------------------------



a copy of a resolution duly adopted by the affirmative vote of at least ¾ of the
Board (excluding the Executive) at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel for the Executive, to
be heard before the Board) finding that in the good faith opinion of the Board
the Executive was guilty of conduct set forth in the second sentence of this
Section 3(d) and specifying the particulars thereof.
(e)Good Reason. The Executive may terminate his employment for Good Reason if
(A) the Executive provides written notice of such Good Reason to the Company
within ninety (90) days of its initial existence, (B) such Good Reason has not
been corrected or cured by the Company within thirty (30) days after receipt by
the Company of written notice thereof, and (C) thereafter, the Executive
provides a Notice of Termination within two years of the initial existence of
such Good Reason. For purposes of this Agreement “Good Reason” shall mean any of
the following:
(i)the assignment to the Executive by the Company of duties adversely
inconsistent with the Executive’s position, duties, responsibilities and status
with the Company immediately prior to a Change in Control of the Company, a
diminution of the Executive’s position, duties, responsibilities and status with
the Company as in effect immediately prior to a Change in Control of the Company
(even if such diminution is solely the result of the Company’s ceasing to be a
publicly traded entity), or an adverse change in the Executive’s titles or
offices as in effect immediately prior to a Change in Control of the Company, or
any removal of the Executive from or any failure to reelect the Executive to any
of such positions, except in connection with the termination of his employment
for Disability, Mandatory Retirement or Cause or by the Executive other than for
Good Reason;
(ii)a reduction by the Company in the Executive’s base salary as in effect
immediately prior to the time of a Change in Control of the Company or the
Company’s failure to increase (within 12 months of the Executive’s last increase
in base salary) the Executive’s base salary after a Change in Control of the
Company in an amount which at least equals, on a percentage basis, the average
percentage increase in base salary for all officers of the Company effected in
the preceding twelve (12) months;
(iii)any failure by the Company to continue in effect any plan or arrangement,
including without limitation benefit and incentive plans, in which the Executive
is participating immediately prior to the time of a Change in Control of the
Company (hereinafter referred to as “Plans”), unless the Company provides for
the Executive to participate in replacement benefit and incentive plans no less
favorable in the aggregate than the Plans, or the taking of any action by the
Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such Plan or replacement
plan or deprive the Executive of any material fringe benefit enjoyed by the
Executive immediately prior to the time of a Change in Control of the Company;
(iv)the Executive’s relocation to any place more than twenty-five (25) miles
from the location at which the Executive performed his duties immediately prior
to the time of a Change in Control of the Company, except for required travel by
the Executive


- 5 -

--------------------------------------------------------------------------------



on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations immediately prior to the time of a
Change in Control of the Company;
(v)any failure by the Company to provide the Executive with the number of annual
paid vacation days to which the Executive is entitled immediately prior to the
time of a Change in Control of the Company;
(vi)any material breach by the Company of any provision of this Agreement or any
other material agreement with the Executive;
(vii)any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; or
(viii)any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(f), and for purposes of this Agreement, no such purported termination
shall be effective.
For purposes of this Section 3(e), any good faith determination of Good Reason
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason pursuant
to a Notice of Termination given during the 30-day period immediately following
the first anniversary of the Change in Control shall be deemed to be a
termination for Good Reason for all purposes of this Agreement. The Executive’s
mental or physical incapacity shall not affect the Executive’s ability to
terminate employment for Good Reason.
(f)Notice of Termination. Any termination by the Company pursuant to Section
3(b), 3(c), or 3(d) or by the Executive pursuant to Section 3(e) shall be
communicated by a Notice of Termination. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate those
specific termination provisions in this Agreement relied upon and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. For purposes of this Agreement, no such purported termination by the
Company shall be effective without such Notice of Termination.
(g)Date of Termination. “Date of Termination” shall mean (a) if this Agreement
is terminated by the Company for Disability, thirty (30) days after Notice of
Termination is given to the Executive (provided that the Executive shall not
have returned to the performance of the Executive’s duties on a full-time basis
during such 30-day period) or (b) if the Executive’s employment is terminated by
the Company for any other reason or by the Executive for Good Reason, the date
on which a Notice of Termination is given; provided that if within thirty (30)
days after any Notice of Termination is given to the Executive by the Company
the Executive notifies the Company that a dispute exists concerning the
termination, the Date of Termination shall be the date the dispute is finally
determined, whether by mutual agreement by the parties or upon final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected).


- 6 -

--------------------------------------------------------------------------------



4.Severance Payment upon Termination of Employment. If, during the two (2) year
period immediately following a Change in Control of the Company, the Company
shall terminate the Executive’s employment other than pursuant to Section 3(b),
3(c) or 3(d) or if the Executive shall terminate his employment for Good Reason,
then the Company shall pay to the Executive the following as severance pay (the
“Severance Payment”):
(a)a lump sum in cash, within five (5) days of the Date of Termination, equal to
the sum of (1) three (3) times the sum of (i) Executive’s annual base salary
(based upon the highest annual rate of base salary earned by the Executive
during the twelve (12) month period immediately preceding the Date of
Termination (the “Annual Base Salary”)) and (ii) the higher of (x) Executive’s
target annual incentive compensation for the year in which the Date of
Termination occurs or (y) the highest annual incentive compensation paid to the
Executive in respect of the three (3) fiscal years of the Company immediately
prior to the year in which a Change in Control of the Company occurs (such
higher amount, the “Annual Bonus”), (2) the Executive’s annual base salary
through the Date of Termination and any previously earned and due annual
incentive payments, to the extent not theretofore paid, (3) any accrued vacation
pay, (4) any compensation previously deferred by the Executive (together with
any accrued interest or earnings thereon, all pursuant to the terms of such
deferral arrangement) and (5) the product of (x) the Annual Bonus and (y) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is 365 (and any payment under this clause (5) shall offset
any amounts otherwise due as an annual incentive bonus for the fiscal year in
which the Date of Termination occurs);
(b)the Executive and his eligible dependents shall continue, to the extent
permitted by law, to be covered by all executive services, programs and
perquisites and insurance plans or programs in which the Executive participates
in effect immediately prior to the time of the Change in Control of the Company
(or any successor executive services, programs and perquisites and insurance
plans or programs, to the extent more favorable to the Executive), including
without limitation medical coverage and officer medical reimbursement, group and
executive supplemental life insurance, short-term and long-term disability for
thirty-six (36) months after the Executive’s Date of Termination; in addition,
notwithstanding anything to the contrary contained in any other agreement, all
rights that have not previously vested relating to stock options and restricted
stock shall immediately vest and all restrictions shall be waived, but such
vesting and waiver of restrictions shall occur under this Agreement only in the
event of a Change in Control under Section 2(b)(i); provided, however, that if
during such thirty- six (36) month time period the Executive should enter into
employment with a new employer and become eligible to receive comparable
insurance benefits, the continued insurance benefits described herein shall be
secondary to those provided under the plans of such employer during such
applicable period of eligibility. In the event the Executive is ineligible, for
whatever reason, to continue to be so covered with respect to any of the
above-referenced plans or programs, the Company shall provide substantially
equivalent coverage through other sources. Following the end of the thirty-six
(36) month period during which medical benefits are provided, the Executive
shall be eligible for continued health coverage under “COBRA” as if the
Executive’s employment with the Company had terminated as of the end of such
period. For purposes of calculating the Executive’s age and years of service for
determining eligibility (but not the time of commencement of benefits) of the
Executive for the Company’s retiree medical and life


- 7 -

--------------------------------------------------------------------------------



insurance benefits, the Executive shall be considered to have remained employed
until thirty-six (36) months after the Date of Termination and to have retired
on the last day of such period, and such benefits, and costs to the Executive of
such coverage, shall be no less favorable to the Executive than as in effect as
of the Change in Control of the Company and shall not be effected by any
subsequent employment of the Executive. Notwithstanding anything to the
contrary, all such reimbursements or in-kind benefits provided for in this
Section 4(b) shall be payable by the Company on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred. The expenses paid or in-kind benefits provided by the Company during
any taxable year of the Executive will not affect the expense paid or in-kind
benefits provided by the Company in another taxable year. This right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit;
(c)a lump-sum in cash, payable within five (5) days after the Date of
Termination, equal to the excess (without present value discount, as a result of
receiving such amount prior to the end of the thirty-six (36) month period
following the Date of Termination) of the actuarial equivalent of the benefit
under the qualified defined benefit retirement plan of the Company or any
affiliate in which the Executive participates immediately prior to the Change in
Control of the Company, or under any such plan with more favorable benefits in
which the Executive participates following the Change in Control of the Company
(the “Retirement Plan”), and any excess or supplemental retirement plan, program
or arrangement of the Company or any affiliate in which the Executive
participates immediately prior to the Change in Control of the Company or under
any such plans, programs or arrangements with more favorable benefits in which
the Executive participates following the Change in Control of the Company
(together, the “SERP”) that the Executive would receive if the Executive’s
employment continued for thirty-six (36) months after the Date of Termination,
assuming for this purpose that (i) the Executive is fully vested in all benefits
to be calculated under this clause (a), (ii) the Executive is treated as having
attained thirty-six (36) additional months of age under the Retirement Plan or
the SERP, including for purposes of reducing any otherwise applicable actuarial
reduction, but not for purposes of reducing the number of years of the
Executive’s life expectancy, and (iii) the Executive’s annualized compensation
over the thirty-six (36) month period, for purposes of calculating the benefits
under this clause (a) pursuant to the benefit formulas for the Retirement Plan
and SERP, is the Annual Base Salary and Annual Bonus, over (b) the actuarial
equivalent of the Executive’s actual benefit (paid or payable), if any, under
the Retirement Plan and the SERP as of the Date of Termination; provided, that
the actuarial assumptions used for determining actuarial equivalence in this
Section 4(c) shall be no less favorable to the Executive than the most favorable
in effect under the Retirement Plan and SERP, as the case may be, immediately
prior to the Change in Control of the Company or on the Date of Termination; and
(d)to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or that the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company.
(e)a lump-sum in cash, payable within five (5) days after the Date of
Termination, equal to the product of (i) three (3) times (ii) the total matching
contributions made


- 8 -

--------------------------------------------------------------------------------



by the Company on behalf of the Executive under the Company’s tax qualified
defined contribution plan (and under any non-qualified defined contribution plan
providing matching contributions) during, for each plan, the last plan year
ending prior to the year in which the Change of Control occurs, plus any Company
matching contributions under such plans forfeited as of the Date of Termination.
(f)Section 280G.
(i)In the event that any payment received or to be received by the Executive in
connection with a Change in Control of the Company or the termination of the
Executive’s employment (whether payable pursuant to the terms of this Agreement
or any other plan, arrangement or agreement with the Company, any person whose
actions result in a change in control of the Company or any person affiliated
with the Company or such person (together with the Severance Payment, the “Total
Payments”, and each a “Payment”)) would be treated as “parachute payments” under
Section 280G of the Code and would, but for this section, be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any corresponding provisions of state or local tax
laws, or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
is hereinafter collectively referred to as (the “Excise Tax”)), then prior to
making any Total Payments, a calculation shall be made comparing (i) the Net
Benefit (as defined below) to the Executive of the Total Payments after payment
of the Excise Tax, to (ii) the Net Benefit to the Executive if the Total
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the Total Payments be reduced to the minimum extent
necessary to ensure that no portion of the Total Payments is subject to the
Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” shall mean the
present value of the Total Payments net of all federal, state, local, foreign
income, employment and excise taxes. The reduction of the amounts payable under
this Agreement, if applicable, shall be made by reducing taxable payments before
non-taxable payments, and payments nearest in time before payments later in
time, unless an alternative method of reduction is elected by the Executive to
the extent consistent with Section 409A of the Code. For purposes of reducing
the Total Payments to the Reduced Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced.
(ii)All determinations required to be made under this Section, including the
amount of the Net Benefit and Reduced Amount and the assumptions to be utilized
in arriving at such determination, shall be made by the Company’s independent
accountants (the “Accountants”) in consultation with the Executive and his
advisors. The Accountants shall provide detailed supporting calculations to the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a Payment (or, if later, within fifteen (15) days
of the date it is determined by the Accountants that the Payment would be
subject to the Excise Tax). For purposes of making the calculations and
determinations required by this Section 4(f), the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and


- 9 -

--------------------------------------------------------------------------------



Section 4999 of the Code. The Accountants' determinations shall be final and
binding on the Company and the Executive. The Company shall be responsible for
all fees and expenses incurred by the Accountants in connection with the
calculations required by this Section 4(f).
(iii)It is possible that after the determinations and selections made pursuant
to this Section 4(f) the Executive will receive Payments that are in the
aggregate more than the amount provided under this Section 4(f) (“Overpayment”)
or less than the amount provided under this Section 4(f) (“Underpayment”),
consistent with the calculations required to be made hereunder.
(A)In the event that: (I) the Accountants determine, based upon the assertion of
a deficiency by the Internal Revenue Service against either the Company or the
Executive which the Accountants believe has a high probability of success, that
an Overpayment has been made, or (II) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved or the opinion of independent counsel agreed
upon by the parties that an Overpayment has been made, then the Executive shall
pay any such Overpayment to the Company.
(B)In the event that: (I) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred, or (II) a
court of competent jurisdiction or an Internal Revenue Service proceeding that
has been finally and conclusively resolved or the opinion of independent counsel
agreed upon by the parties determines that an Underpayment has occurred, any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive.
(iv)Notwithstanding any other provision of this Section 4, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Severance Payment, and the Executive hereby consents to such
withholding; provided, that such withholding shall in no event place the
Executive in a less favorable tax position.
5.No Obligation To Seek Further Employment; No Effect on Other Contractual
Rights.
(a)The Executive shall not be required to seek other employment, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise, except as may be provided
under Section 4(b) with respect to medical insurance benefits. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set- off,
counterclaim, recoupment, defense, or other claim, right or action that the
Company may have against the Executive or others.


- 10 -

--------------------------------------------------------------------------------



(b)The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any employee benefit plan, program or policy of the
Company. Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to this Agreement, the Executive shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Company or its affiliates, unless otherwise specifically provided therein in a
specific reference to this Agreement.
6.Successor to the Company.
(a)The Company will require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor or assign to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 6 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law. If at any time during the term
of this Agreement the Executive is employed by any corporation a majority of the
voting securities of which is then owned by the Company, “Company” as used in
Sections 3 and 4 hereof shall in addition include such corporation. In such
event, the Company agrees that it shall pay or shall cause such corporation to
pay any amounts owed to the Executive pursuant to Sections 4 and 11 hereof.
(b)This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.
7.Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt registered, postage prepaid, as follows:


- 11 -

--------------------------------------------------------------------------------



 
If to the Company:
 
 
 
Meredith Corporation
 
1716 Locust Street
 
Des Moines, Iowa 50309-3023
 
Attention: General Counsel
 
 
 
If to the Executive:
 
 
 
At the most recent address on file with the Company’s Human Resources
Department.

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
8.Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of law principles.
9.Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
10.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
11.Legal Fees and Expenses. The Company agrees to pay as incurred (within 10
days following the Company’s receipt of an invoice from the Executive), to the
full extent permitted by law, all legal fees and expenses that the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
12.Section 409A Compliance. Notwithstanding anything in this Agreement or
elsewhere to the contrary:
(a)If payment or provision of any amount or other benefit that is “deferred
compensation” subject to Section 409A of the Code at the time otherwise
specified in this Agreement


- 12 -

--------------------------------------------------------------------------------



or elsewhere would subject such amount or benefit to additional tax pursuant to
Section 409A(a)(1)(B) of the Code, and if payment or provision thereof at a
later date would avoid any such additional tax, then the payment or provision
thereof shall be postponed to the earliest date on which such amount or benefit
can be paid or provided without incurring any such additional tax. In the event
this Section requires a deferral of any payment, such payment shall be
accumulated and paid in a single lump sum on such earliest date together with
interest for the period of delay, compounded annually, equal to the prime rate
(as published in The Wall Street Journal), and in effect as of the date the
payment should otherwise have been provided.
(b)If any payment or benefit permitted or required under this Agreement, or
otherwise, is reasonably determined by either party to be subject for any reason
to a material risk of additional tax pursuant to Section 409A(a)(1)(B) of the
Code, then the parties shall promptly agree in good faith on appropriate
provisions to avoid such risk without materially changing the economic value of
this Agreement to either party. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
MEREDITH CORPORATION
 
 
 
 
 
By: Kandis M. Bock
Executive: Jason Frierott
 
 
/s/ Kandis M. Bock
/s/ Jason Frierott



































- 13 -